UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 16-7290


WALTER Z. SPELLER,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00781-HEH-RCY)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Z. Speller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Walter Speller seeks to appeal the district court’s order

dismissing as successive his 28 U.S.C. § 2254 (2012) petition.

The   district   court     referred    this    case   to     a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                        The magistrate

judge recommended that the petition be dismissed as successive

and advised Speller that the failure to file timely and specific

objections to this recommendation could waive appellate review

of    a   district   court    order     based      upon     the    recommendation.

Speller did not object to the magistrate judge’s recommendation.

The district court adopted the recommendation and dismissed the

§ 2254 petition.

      The    district     court’s   order     is   not     appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(A)        (2012).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard       by     demonstrating       that

reasonable     jurists      would     find    that    the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies      relief   on    procedural        grounds,       the     prisoner    must

                                        2
demonstrate    both       that    the       dispositive        procedural          ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                  Diamond v.

Colonial    Life     &    Accident          Ins.   Co.,    416 F.3d 310,       315-16

(4th Cir.   2005);       Wells    v.    Shriners      Hosp.,         109 F.3d 198,    201

(4th Cir.     1997);      Wright       v.     Collins,     766 F.2d 841,       845-46

(4th Cir. 1985).           Speller has waived appellate review of the

district    court’s       order   by    failing      to    object          after    receiving

proper     notice        to   the       magistrate         judge’s           recommendation

concerning all claims other than his claim alleging that the

indictment was procured through false testimony.

     Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                  We

dispense    with     oral     argument         because         the    facts        and    legal

contentions    are       adequately     presented         in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                              3